Lacombb, Circuit Judge.
The objections to the form of certificate seem to be sufficiently answered in the opinion of this court in Re Behrendt, 23 Blatchf. 40, 22 Fed. Rep. 699. The case against Simon seems reasonably clear. As against Julius, it is very weak, and it may be doubtful whether the evidence submitted fairly warrants the conclusion arrived at by tlie commissioner. The question, however, is one not as to the competency of the evidence, but as to its weight, and his decision thereon is not reviewable. In re Oteiza y Cortes, 136 U. S. 330, 10 Sup. Ct. Rep. 1031. Let the writs be discharged..